Upon appeal by the city of New York from the final decree in a street opening condemnation proceeding, the decree is modified by striking out the awards for damage parcels numbered 67, 67D, 67E, 67F, 670, 67H, 671, 67J, 67L, and 67M, and by awarding nominal damages of one dollar for the taking of each of such parcels. As so modified, the decree, in so far as an appeal is taken therefrom, is unanimously affirmed, with costs to appellant, payable by the respondents filing a brief in this court. In our opinion the facts and circumstances surrounding the various conveyances made by Mott Homes, Inc., to the several grantees established the intention of the parties to create private easements upon Braddoek avenue as that avenue is shown on the topographical map of the city of New York. The facts in this case are quite unlike those in Matter of City of N. Y. (Northern Blvd.) (258 N. Y. 136), which case is readily distinguishable. There, sales were made with reference to a private property map prepared by the seller and indicated definitely the width of the old street as well as of the new street as widened; the parcels sold were identified by lot numbers and the space between the old and new lines of the boulevard had none of the physical aspects of a street and was covered with trees and boulders. Here, sales were with reference to a map prepared by public authorities, and while the dotted lines within the solid lines of the new street seemingly indicated the old lines of Braddoek avenue, the distances and dimensions are not shown; sales were made by metes and bounds with reference to the new northerly line of Braddoek avenue, including the right, title and interest of the grantor in the street, and the space between the old and new street lines had practically all the physical aspects of a street and the abutting property was improved with stores and dwellings built with reference to and in recognition of the new northerly line of Braddoek avenue. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.